
 
 

 


Exhibit 10(r)
 


The Brink’s Company
Richmond, Virginia
















Directors’ Stock Accumulation Plan
as Amended and Restated as of November 16, 2007




 

 








[logo.jpg]







 
 

 
 

--------------------------------------------------------------------------------

 




TABLE OF CONTENTS



   
Page
     
PREAMBLE
 
 1
           
ARTICLE I
DEFINITIONS
 3
           
ARTICLE II
ADMINISTRATION
 7
     
SECTION 1
Authorized Shares
 7
     
SECTION 2
Administration
 7
           
ARTICLE III
PARTICIPATION
 8
           
ARTICLE IV
ALLOCATIONS
 8
     
SECTION 1
Initial Allocation
 8
     
SECTION 2
Additional Allocations
 8
     
SECTION 3
Conversion of Existing Incentive Accounts to
   
Brink's Units
 9
     
SECTION 4
Adjustments
 9
     
SECTION 5
Dividends and Distributions
 9
           
ARTICLE V
DISTRIBUTIONS
 10
     
SECTION 1
Entitlement to Benefits
 10
     
SECTION 2
Distribution of Shares
 10
           
ARTICLE VI
DESIGNATION OF BENEFICIARY
 12

 
 

--------------------------------------------------------------------------------


 

           
ARTICLE VII
MISCELLANEOUS
 14
     
SECTION 1
Nontransferability of Benefits
 14
     
SECTION 2
Limitation of Rights of Non-Employee Director
 14
     
SECTION 3
Term, Amendment and Termination
 14
     
SECTION 4
Funding
 15
     
SECTION 5
Governing Law
 15
           
SCHEDULE A
   




 
 

--------------------------------------------------------------------------------

 



The Brink’s Company Directors' Stock Accumulation Plan
As Amended and Restated as of November 16, 2007


PREAMBLE


The Brink’s Company Directors' Stock Accumulation Plan, effective June 1, 1996,
is designed to more closely align the interests of non-employee directors to the
long-term interests of The Brink’s Company and its shareholders. The Plan is
intended to replace the Pittston Retirement Plan for Non-Employee Directors
which was terminated as of May 31, 1996, with the consent of the participants
therein, and the benefits accrued thereunder as of May 31, 1996, were
transferred to the Plan.
Effective January 14, 2000, the Plan was amended and restated to reflect the
exchange of .4848 of a share of Brink’s Common Stock for each outstanding share
of Pittston BAX Group Common Stock and .0817 of a share of Brink’s Common Stock
for each outstanding share of Pittston Minerals Group Common Stock.
Effective May 5, 2003, the Plan was amended and restated to reflect the
Company’s name change from “The Pittston Company” to “The Brink’s Company.”
Effective March 11, 2004, the Plan was amended and restated to increase the
maximum number of units that may be offered under the Plan, subject to the
approval of the Company’s shareholders, and to provide for a fixed term for the
Plan, unless it is extended by the Company’s shareholders.
Effective January 1, 2005, the Plan was amended to comply with the provisions of
Code Section 409A and the Proposed Treasury Regulations and other guidance,
including transition rules and election procedures, issued thereunder (together,
“Code Section 409A”).

 
 

--------------------------------------------------------------------------------

 
2

Effective November 16, 2007 the Program was further amended to clarify certain
provisions in compliance with the Final Treasury Regulations issued under Code
Section 409A.  Each provision and term of the amendment should be interpreted
accordingly, but if any provision or term of such amendment would be prohibited
by or be inconsistent with Code Section 409A or would constitute a material
modification to the Plan, then such provision or term shall be deemed to be
reformed to comply with Code Section 409A or be ineffective to the extent it
results in a material modification to the Plan, without affecting the remainder
of such amendment.  The amendments apply solely to amounts allocated on and
after January 1, 2005, plus any amounts allocated prior to January 1, 2005, that
are not earned and vested as of such date (plus earnings on such amounts
deferred).  Amounts allocated prior to January 1, 2005, that are earned and
vested as of December 31, 2004, including any earnings on such amounts credited
prior to, and on or after January 1, 2005, shall remain subject to the terms of
the Plan as in effect prior to January 1, 2005.
Effective July 8, 2005, the Plan was amended to provide that all annual
allocations to Non-Employee Directors shall be equal to 50% of the annual
retainer then in effect.
Effective November 16, 2007, the Plan was amended and restated to (i) revise the
vesting schedule set forth in Section 1 of Article V of the Plan and (ii)
eliminate the supplemental allocations to each Non-Employee Director’s Account
in connection with any increases in the annual retainer paid to the Non-Employee
Director.
The Plan continues to provide a portion of the overall compensation package of
participating directors in the form of deferred stock equivalent units which
will be distributed in the form of Brink’s Common Stock upon the occurrence of
certain events.

 
 

--------------------------------------------------------------------------------

 
3

ARTICLE I
Definitions
Wherever used in the Plan, the following terms shall have the meanings
indicated:
Account:  The account maintained by the Company for a Non-Employee Director to
document the amounts credited under the Plan and the Units into which such
amounts shall be converted. Effective January 1, 2005, the Company shall
maintain a Pre-2005 Account and a Post-2004 Account for each Non-Employee
Director participating in the Plan.  A Non-Employee Director’s Pre-2005 Account
shall document the amounts allocated under the Plan by the Non-Employee Director
and any other amounts credited hereunder which are earned and vested prior to
January 1, 2005.  A Non-Employee Director’s Post-2004 Account shall document the
amounts allocated under the Plan by the Non-Employee Director and any other
amounts credited hereunder on and after January 1, 2005, plus any amounts
allocated or credited prior to January 1, 2005, which are not earned or vested
as of December 31, 2004.  For the avoidance of doubt, all amounts credited under
the Plan to any Non-Employee Director who is a member of the Board of Directors
as of November 16, 2007 shall be deemed to be maintained in a Post-2004 Account.
BAX Exchange Ratio:  The ratio whereby .4848 of a share of Brink’s Stock was
exchanged for each outstanding share of BAX Stock on the Exchange Date.
BAX Stock:  Prior to the Exchange Date, Pittston BAX Group Common Stock, par
value $1.00 per share.
BAX Unit:  The equivalent of one share of BAX Stock credited to a Non-Employee
Director's Account.
Board of Directors:  The board of directors of the Company.
Brink’s Stock:  The Brink's Company Common Stock, par value $1.00 per share.

 
 

--------------------------------------------------------------------------------

 
4

Brink’s Unit:  The equivalent of one share of Brink’s Stock credited to a
Non-Employee Director's Account.
Change in Control:  A Change in Control shall mean the occurrence of:
(a) (i) any consolidation or merger of the Company in which the Company is not
the continuing or surviving corporation or pursuant to which the shares of
Brink’s Stock would be converted into cash, securities or other property other
than a consolida­tion or merger in which holders of the total voting power in
the election of directors of the Company of Brink’s Stock outstanding (exclusive
of shares held by the Company's affiliates) (the "Total Voting Power")
immediately prior to the consolidation or merger will have the same
proportionate ownership of the total voting power in the election of directors
of the surviving corporation immediately after the consolidation or merger, or
(ii) any sale, leases, exchange or other transfer (in one transaction or a
series of transactions) of all or substantially all the assets of the Company;
provided, however, that with respect to any Units (including any dividends or
distributions credited with respect thereto) credited to a Non-Employee Director
under this Plan as of November 16, 2007, a “Change in Control” shall be deemed
to occur upon the approval of the shareholders of the Company (or if such
approval is not required, the approval of the Board of Directors) of any of the
transactions set forth in clauses (i) or (ii) of this sub-paragraph (a);
(b) any "person" (as defined in Section 13(d) of the Securities Exchange Act of
1934, as amended (the "Act") other than the Company, its affiliates or an
employee benefit plan or trust maintained by the Company or its affiliates,
shall become the "beneficial owner" (as defined in Rule 13d-3 under the Act),
directly or indirectly, of more than 20% of the Total Voting Power; or

 
 

--------------------------------------------------------------------------------

 
5

(c) at any time during a period of two consecutive years, individuals who at the
beginning of such period constituted the Board of Directors shall cease for any
reason to constitute at least a majority thereof, unless the election by the
Company's shareholders of each new director during such two-year period was
approved by a vote of at least two-thirds of the directors then still in office
who were directors at the beginning of such two-year period.
Committee:  The Administrative Committee of the Company.
Company:  The Brink’s Company.
Disability:  The Non-Employee Director is unable to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months.
Effective Date:  June 1, 1996.
Exchange:  The exchange of Brink’s Stock for outstanding shares of BAX Stock and
Minerals Stock as of the Exchange Date.
Exchange Date:  January 14, 2000, the date as of which the Exchange occurred.
Initial Allocation:  The amount set forth in Schedule A.
Minerals Exchange Ratio:  The ratio whereby .0817 of a share of Brink’s Stock
was exchanged for each outstanding share of Minerals Stock on the Exchange Date.
Minerals Stock:  Prior to the Exchange Date, Pittston Minerals Group Common
Stock, par value $1.00 per share.
Minerals Unit:  The equivalent of one share of Minerals Stock credited to a
Non-Employee Director's Account.

 
 

--------------------------------------------------------------------------------

 
6

Non-Employee Director:  Any member of the Board of Directors who is not an
employee of the Company or a Subsidiary.
Plan:  The Brink’s Company Directors' Stock Accumulation Plan as set forth
herein and as amended from time to time.
Shares:  On and after January 19, 1996, and prior to the Exchange Date, Brink’s
Stock, BAX Stock or Minerals Stock, as the case may be and on and after the
Exchange Date, Brink’s Stock.
Subsidiary:  Any corporation, whether or not incorporated in the United States
of America, more than 80% of the outstanding voting stock of which is owned by
the Company, by the Company and one or more subsidiaries or by one or more
subsidiaries.
Unit:  On and after January 19, 1996, and prior to the Exchange Date, a Brink’s
Unit, BAX Unit or Minerals Unit, as the case may be, and on and after the
Exchange Date, a Brink’s Unit.
Year of Service:  Each consecutive 12-month period of service as a Non-Employee
Director, commencing on the date that a Non-Employee Director commences service
on the Board of Directors, including periods prior to the Effective Date.  Years
of Service prior to the Effective Date shall be rounded to the nearest year.

 
 

--------------------------------------------------------------------------------

 
7

ARTICLE II
Administration
SECTION 1.  Authorized Shares.  The maximum number of Units that may be credited
hereunder from and after May 7, 2004 is 109,654 Brink’s Units.  The number of
Shares that may be issued or otherwise distributed hereunder will be equal to
the number of Units that may be credited hereunder.
In the event of any change in the number of shares of Brink’s Stock outstanding
by reason of any stock split, stock dividend, recapitalization, merger,
consolidation, reorganization, combination, or exchange of shares, split-up,
split-off, spin-off, liquidation or other similar change in capitalization, any
distribution to common shareholders other than cash dividends, a corresponding
adjustment shall be made to the number of shares that may be deemed issued under
the Plan by the Committee.  Such adjustment shall be conclusive and binding for
all purposes of the Plan.
SECTION 2.  Administration.  The Committee is authorized to construe the
provisions of the Plan and to make all determinations in connection with the
administration of the Plan.  All such determinations made by the Committee shall
be final, conclusive and binding on all parties, including Non-Employee
Directors participating in the Plan.
All authority of the Committee provided for in, or pursuant to, this Plan, may
also be exercised by the Board of Directors.  In the event of any conflict or
inconsistency between determinations, orders, resolutions or other actions of
the Committee and the Board of Directors taken in connection with this Plan, the
actions of the Board of Directors shall control.

 
 

--------------------------------------------------------------------------------

 
8

ARTICLE III
Participation
Each Non-Employee Director on the Effective Date shall be eligible to
participate in the Plan on such date.  Thereafter, each Non-Employee Director
shall be eligible to participate as of the date on which he becomes a
Non-Employee Director.


ARTICLE IV
Allocations
SECTION 1.  Initial Allocation.  As of the Effective Date, an amount equal to
the Initial Allocation was credited to his or her Account.  The amount of each
Non-Employee Director's Initial Allocation was converted into Units in the
following proportions:  50% was converted into Brink’s Units, 30% was converted
into BAX Units and 20% was converted into Minerals Units.  The Units were
credited to each Non-Employee Director's Account as of June 3, 1996.  The number
(computed to the second decimal place) of Units so credited was determined by
dividing the portion of the Initial Allocation for each Non-Employee Director to
be allocated to each class of Units by the average of the high and low per share
quoted sale prices of Brink’s Stock, BAX Stock or Minerals Stock, as the case
may be, as reported on the New York Stock Exchange Composite Transaction Tape on
June 3, 1996.
SECTION 2.  Additional Allocations.  As of each June 1, each Non-Employee
Director (including Non-Employee Directors elected to the Board of Directors
after the Effective Date) shall be entitled to an additional allocation to his
or her Account (which allocation shall be in addition to any retainer fees paid
in cash) equal to 50% of the annual retainer in effect for such Non-Employee
Director on such June 1.  For each calendar year after 1999, such additional

 
 

--------------------------------------------------------------------------------

 
9

allocations shall be converted on the first trading day in June into Brink’s
Units.  The number (computed to the second decimal place) of Brink’s Units so
credited shall be determined by dividing the amount of the additional allocation
for each Non-Employee Director for the year by the average of the high and low
per share quoted sale prices of Brink’s Stock, as reported on the New York Stock
Exchange Composite Transaction Tape on the first trading date in June.
SECTION 3.  Conversion of Existing Incentive Accounts to Brink’s Units.  As of
the Exchange Date, all BAX Units and Minerals Units in a Non-Employee Director's
Account were converted into Brink’s Units by multiplying the number of BAX Units
and Minerals Units in the Non-Employee Director's Account by the BAX Exchange
Ratio or the Minerals Exchange Ratio, respectively.
SECTION 4.  Adjustments. The Committee shall determine such equitable
adjustments in the Units credited to each Account as may be appropriate to
reflect any stock split, stock dividend, recapitalization, merger,
consolidation, reorganization, combination, or exchange of shares, split-up,
split-off, spin-off, liquidation or other similar change in capitalization, or
any distribution to common shareholders other than cash dividends.
SECTION 5.  Dividends and Distributions.  Whenever a cash dividend or any other
distribution is paid with respect to shares of Brink’s Stock, the Account of
each Non-Employee Director will be credited with an additional number of Brink’s
Units, equal to the number of shares of Brink’s Stock including fractional
shares (computed to the second decimal place), that could have been purchased
had such dividend or other distribution been paid to the Account on the payment
date for such dividend or distribution based on the number of Shares giving rise
to the dividend or distribution represented by Units in such Account as of such
date and assuming the amount of such dividend or value of such distribution had
been used to acquire
 
 

--------------------------------------------------------------------------------

10
 
additional Brink’s Units.  Such additional Units shall be deemed to be purchased
at the average of the high and low per share quoted sale prices of Brink’s
Stock, as reported on the New York Stock Exchange Composite Transaction Tape on
the payment date for the dividend or other distribution.  The value of any
distribution will be determined by the Committee.


ARTICLE V
Distributions
SECTION 1.  Entitlement to Benefits.  Each Non-Employee Director who received an
Initial Allocation of Units pursuant to Section 1 of Article IV of the Plan
shall be fully vested with respect to such Units (including any dividends or
distributions credited with respect thereto pursuant to Section 5 of Article IV
of the Plan).  Each Non-Employee Director who receives an allocation of Units
pursuant to Section 2 of Article IV of the Plan shall be fully vested with
respect to each such allocation of Units (including any dividends or
distributions credited with respect thereto pursuant to Section 5 of Article IV
of the Plan) on the one year anniversary of each respective allocation of Units,
or, if earlier, upon the Non-Employee Director’s termination of service or a
Change in Control; provided, however, that in each case the Non-Employee
Director is or was serving on the Board of Directors on the applicable vesting
date.
SECTION 2.  Distribution of Shares.  Effective with respect to distributions
from a Non-Employee Director’s Pre-2005 Account, each Non-Employee Director who
is entitled to a distribution of Shares pursuant to Section 1 of this Article V
shall receive a distribution in Brink’s Stock, in respect of all vested Brink’s
Units standing to the credit of such Non-Employee Director's Account, in a
single lump-sum distribution as soon as practicable following his or her
 

--------------------------------------------------------------------------------

11
 
termination of service as a Non-Employee Director; provided, however, that a
Non-Employee Director may elect, at least 12 months prior to his or her
termination of service, to receive distribution of the Shares represented by the
Units credited to his or her Account in substantially equal annual installments
(not more than 10) commencing on the first day of the month next following the
date of his or her termination of service (whether by death, disability,
retirement or otherwise) or as promptly as practicable thereafter.  Such
Non-Employee Director may at any time elect to change the manner of such
payment, provided that any such election is made at least 12 months in advance
of his or her termination of service as a Non-Employee Director.
Effective with respect to distributions from a Non-Employee Director’s Post-2004
Account, each Non-Employee Director shall receive a distribution of such Account
in Brink’s Stock in respect of all vested Brink’s Units standing to the credit
of such Non-Employee Director’s Account in a single-lump sum distribution within
75 days following his or her termination of service as a Non-Employee
Director.  A Non-Employee Director may elect, at least 12 months prior to his or
her termination of service, to receive a distribution of the Shares represented
by the vested Units credited to his or her Account in equal annual installments
(not more than ten) commencing not earlier than the last day of the month next
following the fifth anniversary of the date of his or her termination of service
(whether by death, Disability, retirement or otherwise) or as promptly as
practicable thereafter.
The number of shares of Brink’s Stock to be included in each installment payment
shall be determined by multiplying the number of vested Brink’s Units in the
Non-Employee Director's Account (including any dividends or distributions
credited to such Account pursuant to Section 5 of Article IV of the Plan whether
before or after the initial installment payment date) as of the lst day of the
month preceding the initial installment payment and as of each succeeding
 

--------------------------------------------------------------------------------

12
anniversary of such date by a fraction, the numerator or which is one and the
denominator of which is the number of remaining installments (including the
current installment).
Any fractional Units shall be converted to cash based on the average of the high
and low per share quoted sale prices of the Brink’s Stock as reported on the New
York Stock Exchange Composite Transaction Tape, on the last trading day of the
month preceding the month of distribution and shall be paid in cash.


ARTICLE VI
Designation of Beneficiary
A Non-Employee Director may designate in a written election filed with the
Committee a beneficiary or beneficiaries (which may be an entity other than a
natural person) to receive all distributions and payments under the Plan after
the Non-Employee Director's death.  Any such designation may be revoked, and a
new election may be made, at any time and from time to time, by the Non-Employee
Director without the consent of any beneficiary.  If the Non-Employee Director
designates more than one beneficiary, any distributions and payments to such
beneficiaries shall be made in equal percentages unless the Non-Employee
Director has designated otherwise, in which case the distributions and payments
shall be made in the percentages designated by the Non-Employee Director within
75 days following the date of death.  If no beneficiary has been named by the
Non-Employee Director or no beneficiary survives the Non-Employee Director, the
remaining Shares (including fractional Shares) in the Non-Employee Director's
Account shall be distributed or paid in a single sum to the Non-Employee
Director's estate within 75 days following the date of death.  In the event of a
beneficiary's death, the remaining installments will be paid to a contingent
beneficiary, if any,
 

--------------------------------------------------------------------------------

13
 
designated by the Non-Employee Director or, in the absence of a surviving
contingent beneficiary, the remaining Shares (including fractional Shares) shall
be distributed or paid to the primary beneficiary's estate in a single
distribution within 75 days following the date of the primary beneficiary’s
death.  All distributions shall be made in Shares except that fractional shares
shall be paid in cash.



 
 

--------------------------------------------------------------------------------

 
14

ARTICLE VII
Miscellaneous
SECTION 1.  Nontransferability of Benefits.  Except as provided in Article VI,
Units credited to an Account shall not be transferable by a Non-Employee
Director or former Non-Employee Director (or his or her beneficiaries) other
than by will or the laws of descent and distribution or pursuant to a domestic
relations order.  No Non-Employee Director, no person claiming through a
Non-Employee Director, nor any other person shall have any right or interest
under the Plan, or in its continuance, in the payment of any amount or
distribution of any Shares under the Plan, unless and until all the provisions
of the Plan, any determination made by the Committee thereunder, and any
restrictions and limitations on the payment itself have been fully complied
with.  Except as provided in this Section 1, no rights under the Plan,
contingent or otherwise, shall be transferable, assignable or subject to any
pledge or encumbrance of any nature, nor shall the Company or any of its
Subsidiaries be obligated, except as otherwise required by law, to recognize or
give effect to any such transfer, assignment, pledge or encumbrance.
SECTION 2.  Limitation on Rights of Non-Employee Director.  Nothing in this Plan
shall confer upon any Non-Employee Director the right to be nominated for
reelection to the Board of Directors.  The right of a Non-Employee Director to
receive any Shares shall be no greater than the right of any unsecured general
creditor of the Company.
SECTION 3.  Term, Amendment and Termination.
(a)           The Plan shall terminate on May 15, 2014, unless the Company’s
shareholders approve its extension.
 

--------------------------------------------------------------------------------

15
 
(b)           The Corporate Governance and Nominating Committee of the Board of
Directors may from time to time amend any of the provisions of the Plan, or may
at any time terminate the Plan; provided, however, that the allocation formulas
included in Article IV may not be amended more than once in any six-month
period.  No amendment or termination shall adversely affect any Units (or
distributions in respect thereof) which shall theretofore have been credited to
any Non-Employee Director's Account without the prior written consent of the
Non-Employee Director.
SECTION 4.  Funding.  The Plan shall be unfunded.  Shares shall be acquired
(a) from the trustee under the Employee Benefits Trust Agreement made
December 7, 1992, as amended from time to time, (b) by purchases on the New York
Stock Exchange or (c) in such other manner, including acquisition of Brink’s
Stock, otherwise than on said Exchange, at such prices, in such amounts and at
such times as the Company in its sole discretion may determine.
SECTION 5.  Governing Law.  The Plan and all provisions thereof shall be
construed and administered according to the laws of the Commonwealth of
Virginia.

 
 

--------------------------------------------------------------------------------

 
16

Schedule A


The Initial Allocation for each Non-Employee Director shall be the amount set
forth in a report prepared by Foster Higgins dated February 7, 1996.



